Case: 14-15445   Date Filed: 07/28/2015   Page: 1 of 8


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15445
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:13-cr-00385-WSD-LTW-4


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

JOSE EDGARDO ARRIOZA-MELENDEZ,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (July 28, 2015)

Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Jose Edgar Arrioza-Melendez appeals his 155-month sentence of

imprisonment, imposed as a downward variance from his advisory guideline range
              Case: 14-15445     Date Filed: 07/28/2015    Page: 2 of 8


of 210 to 262 months, after pleading guilty to one count of conspiracy to possess

with intent to distribute cocaine, methamphetamine, and heroin, in violation of 21

U.S.C. §§ 841(b) and 846. On appeal, Arrioza-Melendez argues that the district

court erred in holding him accountable for 22.88 kilograms of methamphetamine

found in a vehicle abandoned by a co-conspirator because possession of those

drugs was not within the scope of activity he agreed to undertake as part of the

conspiracy. After careful review, we affirm.

                                          I.

      Drug Enforcement Administration (“DEA”) agents had been investigating

the activities of a drug-trafficking organization bringing drugs into the United

States from Mexico. 1 On February 16, 2013, DEA agents intercepted telephone

calls indicating that Alier Pineda-Sanchez, the leader of the drug-trafficking

organization in Atlanta, and another co-conspirator, Alejandro Gomez-Martinez,

would be participating in a drug transaction that day.

      Based on the intercepted information, DEA agents set up surveillance

around Pineda-Sanchez’s trailer (trailer 25-B) in a trailer park in Mableton,

Georgia. Two Jeeps, one silver and one green, left the residence and returned a

few hours later. At the request of the DEA, the Georgia State Patrol conducted a

traffic stop of the silver Jeep, in which Pineda-Sanchez was a passenger, within

      1
            The following facts are taken from undisputed statements in the presentence
investigation report and a DEA agent’s testimony at the sentencing hearing.
                                          2
                Case: 14-15445     Date Filed: 07/28/2015   Page: 3 of 8


view of trailer 25-B. Gomez-Martinez drove the green Jeep past the traffic stop

and abandoned it near a vacant lot in the trailer park. He walked to trailer 25-B,

briefly stopped inside, and then left in another vehicle.

      Immediately after Gomez-Martinez left the area, DEA agents saw Arrioza-

Melendez and another co-conspirator, Gerardo Milian Nagera, exit trailer 25-B and

covertly observe the traffic stop. After a short while, they returned to trailer 25-B,

retrieved two bags, and walked across the street to another trailer (trailer 8-V).

Arrioza-Melendez abandoned one of the bags in the yard and then entered trailer 8-

V. Agents retrieved the bag, which contained six kilograms of cocaine, sixty

grams of heroin, and thirty-seven grams of methamphetamine. Arrioza-Melendez

was found hiding in trailer 8-V.

      After his arrest, Arrioza-Melendez, who had a key to trailer 25-B, gave DEA

agents consent to search the trailer. Inside trailer 25-B, agents found signs of

active methamphetamine processing, as well as quantities of methamphetamine

and cocaine. The DEA agent who testified at the sentencing hearing explained that

the trailer was being used to process powder methamphetamine into a crystalline

form (“ice”).      Meanwhile, DEA agents found twenty-three kilograms of

methamphetamine in the green Jeep abandoned by Gomez-Martinez. Based on

this evidence, DEA agents determined that the methamphetamine seized from the

Jeep was destined for trailer 25-B to be processed by Arrioza-Melendez and others.


                                           3
              Case: 14-15445     Date Filed: 07/28/2015   Page: 4 of 8


      In the presentence investigation report (“PSR”), the probation officer

calculated Arrioza-Melendez’s base offense level at 38. In arriving at level 38, the

probation officer attributed to him the 22.88 kilograms of methamphetamine found

in the green Jeep, in addition to the drugs in the bag and the trailer. Arrioza-

Melendez objected that the drugs in the Jeep should not be attributed to him

because there was no evidence that he had any knowledge of or relationship to

those drugs. He did not object to being held accountable for the other drugs.

      At Arrioza-Melendez’s sentencing, the government put forth the testimony

of a DEA agent who was involved in the surveillance and search of trailer 25-B.

After hearing this testimony, as well as argument from the parties, the district court

determined that the drugs in the Jeep were properly attributed to Arrioza-

Melendez. The court found that the drugs were possessed by co-conspirators, that

the activity—taking the Jeeps to pick up a delivery of methamphetamine and bring

it back to trailer 25-B—was within the scope of activity to which Arrioza-

Melendez had agreed, and that Arrioza-Melendez knew that Pineda-Sanchez and

Gomez-Martinez would engage in that activity. In other words, the court found

that the Jeep and the drugs found therein were reasonably foreseeable in

connection with Arrioza-Melendez’s level of participation in the conspiracy. Thus,

the court overruled Arrioza-Melendez’s objection and then sentenced him to serve

155 months in prison.


                                          4
                Case: 14-15445        Date Filed: 07/28/2015      Page: 5 of 8


                                               II.

       We review the district court’s determination of the drug quantity attributable

to a defendant for clear error. 2 United States v. Almedina, 686 F.3d 1312, 1315

(11th Cir. 2012). A factual finding is clearly erroneous only if we are left with a

definite and firm conviction that the sentencing court has made a mistake. Id. The

government bears the burden of presenting reliable and specific evidence

establishing drug quantity by a preponderance of the evidence. Id.

                                              III.

       To calculate the base offense level for a drug crime, the sentencing court

must first determine the quantity of drugs attributable to the defendant.                    See

U.S.S.G. § 2D1.1. In calculating drug quantity, “a member of a drug conspiracy is

liable for his own acts and the acts of others in furtherance of the activity that the

defendant agreed to undertake and that are reasonably foreseeable in connection

with that activity.” United States v. Lee, 68 F.3d 1267, 1274 (11th Cir. 1995)

(quoting United States v. Ismond, 993 F.2d 1498, 1499 (11th Cir. 1993) (emphasis

added)); see also U.S.S.G. § 1B1.3(a)(1)(B).               Thus, where the drug quantity


       2
          The government suggests that Arrioza-Melendez’s claim of error is reviewed only for
plain error because he did not renew his objection after the court pronounced sentence. But our
precedent does not require a party “to repeat objections made during the course of sentencing
proceedings following the imposition of sentence,” and an objection will be preserved so long as
the “objection to be preserved and the grounds for the objection are clear to the sentencing court
at the conclusion of the hearing.” United States v. Maurice, 69 F.3d 1553, 1557 (11th Cir. 1995).
The only issue on appeal was squarely presented to, and resolved by, the district court.
Therefore, it was preserved.
                                                5
                Case: 14-15445   Date Filed: 07/28/2015   Page: 6 of 8


attributed to a defendant is based in part on co-conspirator conduct, we have

directed district courts to make individualized findings establishing (1) a

defendant’s level of participation in the conspiracy, and (2) “the amount of drugs

that are reasonably foreseeable in connection with that level of participation.” Lee,
68 F.3d at 1274-75; see U.S.S.G. § 1B1.3 cmt. n.2.

      Arrioza-Melendez challenges the sufficiency of the government’s proof as to

his level of participation in the conspiracy. He concedes that the government’s

evidence suggested that he “could have foreseen the arrival of the

methamphetamine shipment at the trailer where he lived,” but he argues that the

government failed to show that possession of the methamphetamine in the green

Jeep “fell within the scope of the wrongful activity to which Appellant had

agreed.” (Appellant’s Br. at 10-11).

      The district court did not clearly err in attributing the drugs found in the

green Jeep to Arrioza-Melendez. Substantial evidence in the record supports the

court’s determination that the methamphetamine shipment in the green Jeep was

reasonably foreseeable in connection with the scope of Arrioza-Melendez’s

participation in the conspiracy. Arrioza-Melendez was part of a drug-trafficking

conspiracy along with Pineda-Sanchez and Gomez-Martinez.            The conspiracy

involved, among other things, converting powder methamphetamine into ice at

trailer 25-B.    On the day in question, DEA agents found signs of active


                                         6
               Case: 14-15445     Date Filed: 07/28/2015   Page: 7 of 8


methamphetamine processing going on in the trailer.           Arrioza-Melendez was

present at the trailer from before the time Pineda-Sanchez left to when he returned,

and he left the trailer with drugs after observing the traffic stop involving Pineda-

Sanchez. Other evidence also suggested that Arrioza-Melendez lived at trailer 25-

B along with Pineda-Sanchez. Thus, it is reasonable to infer both that Arrioza-

Melendez knew Pineda-Sanchez and Gomez-Martinez would be obtaining a

substantial amount of methamphetamine and that his co-conspirators’ conduct in

obtaining the methamphetamine shipment was in furtherance of the drug-

trafficking activity that Arrioza-Melendez agreed to undertake. See Lee, 68 F.3d at

1274; U.S.S.G. § 1B1.3(a)(1)(B). Indeed, the fact that Arrioza-Melendez concedes

that he could have foreseen the methamphetamine shipment itself strongly suggests

that he had agreed to that level of activity by participating in the conspiracy.

      Arrioza-Melendez argues that the government’s proof did not establish his

level of involvement over time through surveillance of a longer duration. Had the

district court held him accountable for previous drug transactions, more proof of

his role in the conspiracy over time may have been necessary. See U.S.S.G.

§ 1B1.3 cmt. n.2 (explaining that “[a] defendant’s relevant conduct does not

include the conduct of members of a conspiracy prior to the defendant joining the

conspiracy, even if the defendant knows of that conduct”). Here, however, the

only drugs at issue were found on February 16. Based on the evidence from that


                                           7
              Case: 14-15445   Date Filed: 07/28/2015   Page: 8 of 8


day, as summarized above, we are not left with a definite and firm conviction that

the district court made a mistake in attributing to Arrioza-Melendez the 22.88

kilograms of methamphetamine found in the green Jeep. See Almedina, 686 F.3d

at 1315.

                                       IV.

      In short, the district court did not clearly err in attributing to Arrioza-

Melendez the drugs found in a vehicle driven by a co-conspirator. Accordingly,

we affirm the sentence.

      AFFIRMED.




                                        8